Case 1:18-cv-00950-LO-JFA Document 126-3 Filed 04/04/19 Page 1 of 2 PageID# 2784




                            Exhibit B
Case 1:18-cv-00950-LO-JFA Document 126-3 Filed 04/04/19 Page 2 of 2 PageID# 2785



 From: "Benjamin, Rachel" <RBenjamin@winston.com>
 Date: Wednesday, April 3, 2019 at 4:16 PM
 To: Jeff Gould <Jeff@oandzlaw.com>
 Cc: "Kearney, Thomas" <TKearney@winston.com>, "Golinveaux, Jennifer A."
 <JGolinveaux@winston.com>, "Buchanan, Tom" <TBuchana@winston.com>
 Subject: Sony Music Entm’t, et al., v. Cox Communications, Inc. - FTP link to document
 production

 Dear Mr. Gould:
          The link below will grant you to access to Cox Communications, Inc. and CoxCom LLC’s
 production of documents Bates numbered COX_SONY_00973760 - COX_SONY_00973767. The password
 to access the download and the password to open the ZIP file will be sent to you in a separate email.

 Link: https://mft.winston.com/?ShareToken=3A09EAB68EB459F561CD25158118892CC656086B

 -Rachel Benjamin

  Rachel Benjamin
  Paralegal
  Winston & Strawn LLP
  200 Park Avenue
  New York, NY 10166-4193
  D: +1 212-294-2625
  F: +1 212-294-4700
  | VCard | Email | winston.com




 The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading
 it. Your receipt of this message is not intended to waive any applicable privilege. Please do not disseminate this message without the
 permission of the author. Any tax advice contained in this email was not intended to be used, and cannot be used, by you (or any other
 taxpayer) to avoid penalties under applicable tax laws and regulations.
